Citation Nr: 1126041	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  05-30 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a claim for service connection for epigastric pain. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for fatigue.  

4.  Entitlement to a compensable rating for bilateral hearing loss.  



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 28, 1985, to May 30, 1985, and January 8, 1991, to May 16, 1991.   

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2004 rating decision by a Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  A February 1999 rating decision about which the Veteran was notified in that month denied the Veteran's claims for service connection for PTSD, epigastric pain, and fatigue; the Veteran did not appeal this decision and this is the most recent unappealed rating decision addressing these issues on any basis.    

2.  Additional evidence received since the February 1999 rating decision does not raise a reasonable possibility of substantiating the claims for service connection for PTSD, epigastric pain, and fatigue. 

3.  In a statement received from the Veteran in January 2008, the Veteran withdrew his appeal with respect to the issue of entitlement to a compensable rating for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The February 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998). 

2.  New and material evidence to reopen the claims of entitlement to service connection for PTSD, epigastric pain, and fatigue has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in September 2003 prior to the initial adjudication that gave rise to this appeal that informed the appellant of the information and evidence necessary to prevail in his claims and that was compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
As for the duty to assist, the service treatment reports, VA clinical and examination reports, and private treatment reports have been obtained.  The record also reflects numerous attempts to obtain authorization to obtain records from prison clinic treatment referenced by the Veteran, and there is no indication that additional efforts in this regard would produce medical records that would represent sufficient evidence to reopen the claims adjudicated below.  Moreover, because new and material evidence has not been received to reopen the claims adjudicated below, VA examinations addressing these claims are not necessary to fulfill the duty to assist the Veteran.  38 C.F.R. § 3.159(c)(4)(iii).  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

A.  New and Material Claims

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-service stressor for PTSD varies "depending on whether or not the Veteran was 'engaged in combat with the enemy'. . . .  Where . . . VA determines that the Veteran did not engage in combat with the enemy . . . the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite additional evidence may be obtained from sources other than the Veteran's service medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The Board is bound by the holding of the General Counsel opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD claim is to be evaluated based upon "all pertinent evidence in each case, [with] assessment of the credibility, probative value, and relative weight of the evidence," with "no statutory or regulatory limitation on the types of evidence that may be used in any case to support a finding that a Veteran engaged in combat with the enemy."  Id.  If the evidence establishes that the Veteran engaged in combat with the enemy and his or her claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id. 

Where a determination is made that the Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau, Dizoglio, supra.  In such cases, the record must contain corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

VA amended its adjudication regulations governing service connection for PTSD by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor when it is related to fear of hostile military or terrorist activity.  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 2010).  

Section 1117 to Title 38, United States Code authorizes VA to compensate any Persian Gulf Veteran with a qualifying chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  

The law currently defines a qualifying chronic disability as that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2).  VA regulations provide that for a disability to be presumed to have been incurred in service, the disability must have become manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  This regulation also provides that disabilities that have existed for six months or more and disabilities that show intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis, either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented, will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

With the above criteria in mind, the relevant procedural history and facts will be summarized.  A February 1999 rating decision about which the Veteran was notified in that month, in pertinent part, denied the Veteran's claims for service connection for PTSD, epigastric pain, and fatigue.  The Veteran did not appeal this decision; as such, it is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  This is the most recent unappealed rating decision addressing these issues on any basis, and followed February and August 1996 rating decisions that denied the Veteran's claim for service connection for PTSD on the basis of there being no diagnoses of this condition as defined by regulation.  An appeal to this rating action was not perfected. 

The evidence before the adjudicators at the time of the February 1999 rating decision include the service treatment reports and official service department documentation that the Veteran was a "Persian Gulf Veteran" as defined by the pertinent regulation, 38 C.F.R. § 3.317(d).  The service treatment reports included a February 1985 service treatment report reflecting complaints of stomach muscle pain associated with viral gastroenteritis.   A June 1992 report from treatment at a naval hospital after the Veteran's separation from service showed the Veteran complaining about heartburn and reporting that he was diagnosed with an ulcer eight years previously.  Reports from follow-up treatment shortly thereafter showed the Veteran indicating the symptoms had improved considerably with Tagamet.  

Also of records before the adjudicators in February 1999 were reports from private post-service treatment, to include for epigastric complaints in March 1996.  An upper gastrointestinal series conducted at that time showed no evidence of an ulcer and the diagnosis was reflux disease.  Also of record were reports from VA examinations conducted in March 1998, with the psychiatric examination conducted at that time resulting in the conclusion that the Veteran did not meet the criteria for a diagnosis of PTSD.  The general medical examination conducted at that time showed no objective findings associated with a disability characterized by fatigue or epigastric pain that could be related to an undiagnosed illness or to service otherwise.  

In denying the claims at issue in the February 1999 rating decision, the adjudicators emphasized the lack of a confirmed diagnosis of PTSD and the lack of evidence of fatigue in the service treatment reports or a post service evidence of a chronic undiagnosed illness involving fatigue.  With respect to a gastrointestinal disability, the adjudicators noted that while there was evidence of a gastrointestinal disability  after service, there was no evidence that the condition had lasted for six months as required by the 38 C.F.R. § 3.317.  
    
The additional evidence submitted in an attempt to reopen the Veteran's claims includes reports from VA outpatient treatment through 2003 and private clinical reports dated in 1998 and 1999.  None of this evidence included a diagnosis of PTSD or a chronic disability associated with fatigue or gastrointestinal complaints linked to service, to included on a presumptive basis due to an undiagnosed illness under 38 C.F.R. § 3.317.  Thus, as the additional evidence received since the February 1999 rating decision does not include any valid diagnosis of PTSD or objective evidence linking a disability manifested by fatigue or gastrointestinal complaints to a chronic undiagnosed illness or directly to service, the additional evidence is not "new" and "material" as defined by the controlling legal authority because when it is considered in connection with evidence previously assembled, it does not raise a reasonable possibility of substantiating the claims for service connection for PTSD, epigastric pain, or fatigue. 

As for the assertions by the Veteran in his attempt to reopen his claims represented by his continuing assertions that he has PTSD and chronic disabilities manifested by epigastric pain and fatigue due to service, to the extent that they may even be considered "new," such assertions from lay persons are to matters that require medical expertise and do not constitute material evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay assertions of medical causation cannot serve as a predicate to reopen a previously denied claim).  In short, as the Board concludes that the Veteran has failed to present sufficient "new" and "material" evidence to reopen the claims for service connection for PTSD, epigastric pain, and fatigue, no further adjudication of these claims is warranted.  See Kehoskie v, Derwinski, 2 Vet. App. 31 (1991).


B.  Hearing Loss 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  Here, in correspondence received from the Veteran in January 2008, the Veteran withdrew his appeal with respect to the issue of entitlement to a compensable rating for bilateral hearing loss.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and the appeal with respect to this issue is dismissed without prejudice.


ORDER

New and material evidence having not been received, the claim for service connection for PTSD is not reopened and this aspect of the appeal is denied. 

New and material evidence having not been received, the claim for service connection for epigastric pain is not reopened and this aspect of the appeal is denied. 

New and material evidence having not been received, the claim for service connection for fatigue is not reopened and this aspect of the appeal is denied. 

The claim for entitlement to a compensable rating for bilateral hearing loss is dismissed. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


